Citation Nr: 1600707	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-29 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to October 1961.
These matters come before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Chicago, Illinois.  

In his October 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He subsequently withdrew his hearing request in August 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a current back disability which was aggravated in service.  Specifically, he claims that he injured his back in a motor vehicle accident prior to service, that his problems were aggravated by his daily activities in service, that he experienced back-related problems in service (e.g., he was unable to stand straight at attention), and that he has continued to experience back problems in the years since service.  

Service treatment records include an August 1961 report of medical history form completed for purposes of entrance into service on which the Veteran reported that he sustained a back injury involving the vertebrae in April 1959.  His spine was noted as being normal on the report of an August 1961 entrance examination, but the summary of defects and diagnoses includes a reference to the number pertaining to the spine (i.e. item number 38) and an accompanying description of "P2."  He was found to be physically qualified for enlistment.  

A Consultation Sheet dated two days after the August 1961 entrance examination indicates that the Veteran was in a motor vehicle accident in April 1959, that he had a history of fractured vertebrae, and that he was experiencing chronic low back pain.  He was examined in September 1961 and the examination revealed some limitation of spinal flexion.  A second examination conducted in September 1961 revealed a slight gibus deformity which was minimal in extent at the D-12, L-1 level.  There were no neurologic findings.  X-rays revealed that the L-1 vertebra was compressed anteriorly and somewhat subluxed on the L-2 body.  The medical professional who conducted the examination determined that this was an adequate cause for the Veteran's chronic back strain and it was recommended that he be seen by the local Physical Evaluation Board on the basis of his deformity which arose as a result of an accident prior to service.  A September 1961 Medical Board report reflects that the Veteran's physical profile was reclassified and that he did not meet the minimum standards for enlistment or induction.  His disability was not considered to be the proximate result of performance of active duty.  He was found to be unfit for duty and was to be discharged from service by reason of physical disability.

A VA examination was conducted in August 2013 and the Veteran was diagnosed as having herniated nucleus pulposus of the lumbosacral spine and a spinal fusion.  The physician assistant who conducted the examination opined that the Veteran's back disability, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner reasoned that the Veteran was administratively discharged from the Navy as a result of a Physical Evaluation Board because of a compression fracture of L1 which was sustained as a result of a motor vehicle accident in April 1959.  His physical profile was recorded as 212111 B, but he was reclassified as a 141111 E.  In light of the revision, he appeared before the Board of Medical Survey and it was felt that he did not meet the minimum standards for enlistment or induction.  His back disability was not considered to be the proximate result of performance of active duty.  He signed the Board of Medical Survey form agreeing with the findings and did not demand a hearing.  He was subsequently discharged administratively shortly thereafter.

The August 2013 opinion is insufficient because the accompanying rationale is essentially a re-statement of the facts present in the Veteran's service treatment records, and does not include any medically based reasoning as to why the Veteran's pre-existing back disability was not aggravated in service.  Moreover, the examiner did not comment on the fact that the Veteran experienced back problems in service (e.g., back pain, limitation of flexion, and an inability to stand erect at attention) and that he has reportedly experienced a continuity of back symptomatology in the years since service.  In this regard, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007). 

Thus, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's claimed back disability.  As the evidence indicates that his claimed bilateral leg disability is related to his back disability, the issue of entitlement to service connection for a bilateral leg disability is inextricably intertwined with the issue of entitlement to service connection for a back disability, and action on that claim is deferred.

Moreover, the Veteran's August 2010 claim (VA Form 21-526), an April 2012 statement to Senator Durbin, and the May 2013 VA examination report reveal that the Veteran is in receipt of Social Security Administration (SSA) disability and/or supplemental security income (SSI) benefits for an unspecified disability.  The records related to the SSA's determination have not yet been associated with the file and may be relevant, and therefore should be obtained upon remand.

Also, a January 2010 examination report from SIU Healthcare and the May 2013 VA examination report reveal that the Veteran has received relevant treatment from Dr. DeAndrea and Dr. Payne.  There are no treatment records from these physicians in the file.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability/SSI benefits, including any medical records relied on to make the decision. 

2.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for a back disability and a leg disability, to include the dates of any such treatment. 

The Veteran shall specifically be asked to complete authorizations for VA to obtain all records of his treatment for a back disability and a leg disability from Dr. DeAndrea (see the January 2010 examination report from SIU Healthcare), Dr. Payne (see the May 2013 VA examination report), and from any other sufficiently identified private treatment provider from whom records have not already been obtained.

3.  Then, schedule the Veteran for a VA examination with a physician to determine the nature and etiology of any current back disability.  All indicated tests and studies shall be conducted, to include X-rays to determine whether the Veteran has arthritis of the back.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current back disability identified (i.e., any back disability diagnosed since August 2010), the examiner shall answer the following questions:

(a)  Did the current back disability clearly and unmistakably pre-exist service and, if so, was the disability clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease?
(b)  If any current back disability did not clearly and unmistakably pre-exist service, or clearly and unmistakable pre-existed service but was clearly and unmistakably not aggravated during service, is it at least as likely as not (50 percent probability or more) that the current back disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's back problems in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on any back disability diagnosed since August 2010, the Veteran's reported back injury prior to service, all references to back problems in his service treatment records, his reported back problems in service (including an inability to stand erect at attention), and his reports of a continuity of back symptomatology in the years since service.  The examiner is advised that the term "clear and unmistakable" means that which cannot be misunderstood or misinterpreted and is undebatable.

A complete rationale shall be given for all opinions and conclusions expressed.

4.  After conducting any additional indicated development, readjudicate the issues on appeal.  If a benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




